Name: Commission Regulation (EEC) No 1560/84 of 5 June 1984 on the exchange rate to be applied for the determination of the selling price and processing security in connection with the arrangements for sale under Regulation (EEC) No 2182/77
 Type: Regulation
 Subject Matter: monetary economics;  prices;  civil law
 Date Published: nan

 6 . 6 . 84 Official Journal of the European Communities No L 150/ 11 COMMISSION REGULATION (EEC) No 1560/84 of 5 June 1984 on the exchange rate to be applied for the determination of the selling price and processing security in connection with the arrangements for sale under Regulation (EEC) No 2182/77 HAS ADOPTED THIS REGULATION : Article 1 The text of Article 8 of Regulation (EEC) No 2182/77 is as follows : 'Article 8 The exchange rate to be applied to the selling price and the security referred to in Article 4 ( 1 ) shall be the representative rate in force on :  the day on which the application is deemed valid for consideration under Articles 3 and 4 of Regulation (EEC) No 2173/79 , where the selling price is fixed at a standard rate in advance,  the day on which the period for the submission of tenders expires, where the selling price is fixed by tender.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 29 May 1983 on the exchange rates to be applied in agriculture (2), as last amended by Regula ­ tion (EEC) No 855/84 (3), and in particular Articles 4 (3) and 5 ( 1 ) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2182/77 (4) was amended by Regulation (EEC) No 2769/82 (*) ; whereas that Regulation was repealed by Commission Regulation (EEC) No 3053/82 (6) ; whereas, in view of the possibility of doubts as to the validity of the said Article 8 , the exchange rate to be applied for the determination of the selling price and processing security in connection with the arrange ­ ments for sale under Regulation (EEC) No 2182/77 should be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 0 OJ No L 132, 21 . 5 . 1983, p . 33 . {3) OJ No L 90, 1 . 4 . 1984, p . 1 . (&lt;) OJ No L 251 , 1 . 10 . 1977, p . 60 . 0 OJ No L 292, 16 . 10 . 1982, p . 7 . (Ã ©) OJ No L 322, 18 . 11 . 1982, p . 23 .